DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a transmission unit claimed in claims 7-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0027], line 4, --plate-shaped-- should be inserted before “housing 21”.
Paragraph [0030], line 4, “side of the second radiation detector 20” should be replaced by --second side of the radiation detector 20--.
Paragraph [0031], line 2, --plate-shaped-- should be inserted before “housing 21”.
Abstract, line 2, “radiation” after “emitted” should be replaced by --radiation,--.
Abstract, line 2, “whose up and down directions” should be replaced by --up and down directions of the radiation detector--.
Abstract, line 3, “direction” after “top and bottom” should be replaced by --directions--.
Abstract, line 6, --of the up or down directions of the radiation detector-- should be inserted after “the at least one direction”.
Appropriate correction is required.  Amended abstract must be presented on a separate sheet.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.  

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1 should be amended as follows:

a radiation detector that generates and outputs image data representing a radiographic image corresponding to emitted radiation, and [[whose]] up and down directions of the radiation detector are set in advance with respect to top and bottom directions of the radiographic image;
a housing for accommodating the radiation detector;
a detection unit that detects at least one direction of the up or down directions of the radiation detector; and 
a display unit that is provided in [[a]] the housing of the up or down directions of the radiation detector detected by the detection unit.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The radiography apparatus according to claim 1, further comprising: 
a control unit that performs a control to display the direction information on the display unit in a case where a direction of the housing does not change for a predetermined time or more.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  

3. (Proposed Amendments) The radiography apparatus according to claim 1, further comprising: 
a control unit that performs a control to display the direction information on the display unit in a case where a registration of an imaging menu is accepted.
Appropriate correction is required.
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The radiography apparatus according to claim 1, further comprising: 
an impact detection unit that detects an impact; and 
a control unit that performs a control to display the direction information on the display unit in a case where a predetermined impact is detected by the impact detection unit.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The radiography apparatus according to claim 1, further comprising: 
a control unit that performs a control to display the direction information on the display 22unit in a case where an emission of radiation is started.
Appropriate correction is required.
Claims 9 and 10 are objected to because of the following informalities:  

9. (Proposed Amendments) The radiography apparatus according to claim 1, further comprising: 
a transmission unit that transmits a rotation instruction including a rotation direction and a rotation amount to an external apparatus in a case where the image data needs to be rotated from [[the]] a detection result of the detection unit.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The radiography apparatus according to claim 1, further comprising: 
a control unit that performs a control to prohibit [[the]] a display of the direction information on the display unit in a case where the radiography apparatus is in an imaging table.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) A radiography method in which a computer executes processing, the radiography method comprising: 
detecting by a detection unit at least one direction of up or down directions of a radiation detector that generates and outputs image data representing a radiographic image corresponding to emitted radiation, and of the radiation detector are set in advance with respect to top and bottom directions of the radiographic image 
displaying the at least one direction of the up or down directions of the radiation detector detected by the detection unit on a display unit provided in a housing for accommodating the radiation detector.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) A non-transitory computer-readable storage-medium 
detecting by a detection unit at least one direction of up or down directions of a radiation detector that generates and outputs image data representing a radiographic image corresponding to emitted radiation, and [[whose]] up and down directions of the radiation detector are set in advance with respect to the top and bottom directions of the radiographic image 
displaying the at least one direction of the up or down directions of the radiation detector detected by the detection unit on a display unit provided in a housing for accommodating the radiation detector.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a detection unit, a display unit, a control unit, and a transmission unit in claims 1-11.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “whose up and down directions” in line 3, which renders the claim indefinite.  It is unclear whether the limitation refers to the up and down directions of the radiation detector or the up and down directions of the emitted radiation.

Claim 2 recites a limitation “a predetermined time or more” in lines 3-4, which renders the claim indefinite.  The meaning of “or more” is unclear.

Claim 12 recites a limitation “whose up and down directions” in line 4, which renders the claim indefinite.  It is unclear whether the limitation refers to the up and down directions of the radiation detector or the up and down directions of the emitted radiation.

Claim 13 recites a limitation “whose up and down directions” in line 5, which renders the claim indefinite.  It is unclear whether the limitation refers to the up and down directions of the radiation detector or the up and down directions of the emitted radiation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nariyuki et al
Imamura et al. (U. S. Patent No. 10,925,555 B2) disclosed a radiation imaging apparatus and a method and a program for controlling a radiation imaging apparatus.
Nebosis et al. (U. S. Patent No. 10,898,156 B2) disclosed a radiation imaging-capturing system and a method.
Simon et al. (U. S. Patent No. 10,743,822 B2) disclosed a fiducial marker for a geometric calibration of a bed-side mobile tomosynthesis system.
Allen et al. (U. S. Patent No. 10,736,600 B2) disclosed an X-ray imaging detector comprising independently-sleepable processors.
Aoshima et al. (U. S. Patent No. 10,709,406 B2) disclosed a radiography apparatus, a method for controlling a radiography apparatus, and a program.
Tajima et al. (U. S. Patent No. 10,660,584 B2) disclosed a monitor image-display method for a radiation-irradiation device and a radiation-irradiation device.
Mehendale et al. (U. S. Patent No. 10,653,385 B2) disclosed a tube-alignment functionality for mobile radiography systems.
Tagawa et al. (U. S. Patent No. 10,617,380 B2) disclosed a radiographic imaging system comprising a radiographic imaging apparatus.
Kravis et al. (U. S. Patent No. 10,299,742 B2) disclosed a multiple-dimension imaging sensor with fault-condition detection.
Kravis et al. (U. S. Patent No. 10,299,741 B2) disclosed a state-based operation of an imaging system including a multiple-dimensional imaging sensor.
Park et al
Deinlein et al. (U. S. Patent No. 10,111,642 B2) disclosed positioning of a mobile X-ray detector.
Kim et al. (U. S. Patent No. 10,098,609 B2) disclosed an X-ray apparatus and a method of operating an X-ray apparatus.
Suzuki et al. (U. S. Patent No. 10,085,710 B2) disclosed a radiographing system, a method of controlling a radiographing system, and a recording medium of a computer program.
Kwak et al. (U. S. Patent No. 10,080,542 B2) disclosed an information-providing method, an apparatus for aligning an X-ray tube and a detector of a mobile X-ray apparatus, and a wireless detector.
Kim et al. (U. S. Patent No. 9,993,221 B2) disclosed an X-ray apparatus and a system.
Charnegie et al. (U. S. Patent No. 9,907,530 B2) disclosed an automated control of image-exposure parameters in an intra-oral X-ray system.
Ancar (U. S. Patent No. 9,788,810 B2) disclosed a system and a method for an X-ray imaging alignment.
Enomoto et al. (U. S. Patent No. 9,778,380 B2) disclosed an electronic cassette.
Hyde et al. (U. S. Patent No. 9,730,656 B2) disclosed systems, devices, and methods for lowering dental X-ray dosage including feedback sensors.
Kwak et al. (U. S. Patent No. 9,649,080 B2) disclosed an X-ray imaging apparatus and a method for controlling an X-ray imaging apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884